Exhibit 10.5

SEPARATION AGREEMENT AND RELEASE

THIS SEPARATION AGREEMENT AND RELEASE (“Agreement”) is made and entered into by
and between William P. Kaplan (“Employee”) and Telik, Inc. (“Company”), and
inures to the benefit of each of Company’s current, former and future, as
applicable, parents, subsidiaries, affiliates, related entities, employee
benefit plans and their fiduciaries, predecessors, successors, officers,
directors, shareholders, agents, insurers, counsel, employees and assigns, and
is contingent upon and shall be effective as of the closing of the transactions
contemplated by the Merger Agreement (as defined below). The term “Parties” used
in this Agreement means Company and Employee collectively.

RECITALS

A. The Company is party to that certain Agreement and Plan of Merger, dated as
of May 12, 2014, by and among the Company, MabVax Therapeutics, Inc. and Tacoma
Acquisition Corp. (the “Merger Agreement”); and

B. The Employee is eligible for certain benefits under Company’s Change of
Control Severance Benefit Plan (the “Plan”) as a result of the transactions
contemplated by the Merger Agreement (the “Merger”); and

C. The Merger is contingent upon (1) the resignation of Employee effective as of
the closing of the Merger (the “Separation Date”), (2) the reduction of the
benefits payable to Employee pursuant to the Plan, (3) the release of Employee’s
actual or potential disputes arising out of or relating to Employee’s employment
with Company or the cessation of that employment and (4) the termination of any
employment agreement or offer letter by and between the Employee and the Company
(the “Employment Agreement”); and

D. In order to induce the parties to the Merger Agreement to execute and deliver
the same, and in consideration for the benefits to be received by Employee in
connection with the Merger, the Parties wish to enter into this Agreement.

Company and Employee agree as follows:

1. Separation from Employment. Effective as of the Separation Date, Employee
shall cease employment with the Company. On the Separation Date, the Company
shall pay (a) Employee all of Employee’s wages due and owing, and pay for any
unused vacation, accrued through the Separation Date and (b) $118,000, which
will be in complete satisfaction of all amounts owed to Employee under the Plan,
and to be paid in accordance with the Company’s standard payroll practices (and
subject to all withholding required in connection therewith) in equal, monthly
payments over the course of the six (6) month period following the Separation
Date. Additionally, Employee acknowledges that he will submit to Company prior
to the Separation Date, his request for reimbursement of all Company business
expenses he has incurred up through the Separation Date. The Company shall
reimburse such expenses, if properly documented and supported, within fifteen
(15) days of the receipt of such final request for reimbursement. Employee
acknowledges that the parties to the Merger Agreement are

 

1



--------------------------------------------------------------------------------

entering into such agreement based in part upon the Employee’s covenants and
promises in this Agreement, and there is good and valuable consideration to
support such promises and agreements, including, without limitation, the
payments to the Employee pursuant to the Plan as a result of the consummation of
the Merger.

2. Health Benefits. To the extent provided by the federal COBRA law or, if
applicable, state insurance laws including CalCOBRA (collectively, “COBRA”), and
by the Company’s current group health insurance policies, Employee will be
eligible to continue his group health insurance benefits (i.e. medical, dental,
and vision). Provided Employee timely elects continued coverage under COBRA, the
Company, as part of this Agreement, will pay Employee’s COBRA premiums (“COBRA
Premiums”) for coverage until the earliest of (a) the last day of the month
following the six-month anniversary of the Separation Date, and (b) the date on
which Employee ceases to be eligible for COBRA coverage.

3. Release and Waiver by Employee. Employee, on behalf of himself and his heirs,
executors, administrators, assigns and successors, fully and forever releases
and discharges Company, and, as applicable, its current, former and future
parents, subsidiaries, and related entities, employee benefit plans and
fiduciaries, predecessors, successors, officers, directors, shareholders,
agents, insurers, counsel, employees and assigns (collectively, “Releasees”),
from any and all claims, liabilities and causes of action, of every nature, kind
and description, in law, equity or otherwise, which have arisen, occurred or
existed at any time prior to his signing of this Agreement, including, without
limitation, any and all claims, liabilities and causes of action arising out of
or relating to Employee’s employment with Company or the cessation of that
employment.

4. Waiver of Employment-Related Claims. Employee waives and releases, except the
potential claims identified below, all rights, remedies, or claims he or she may
have had or now has against Company or any of the Releasees regarding
employment-related causes of action, that are applicable to Employee and Company
and to which Company is subject, including without limitation, claims of
wrongful discharge, breach of contract, retaliation, breach of the covenant of
good faith and fair dealing, fraud, violation of public policy, claims that he
or she is or was a “whistleblower,” defamation, discrimination, personal injury,
physical injury, emotional distress, claims under Title VII of the Civil Rights
Act of 1964, the Americans With Disabilities Act, Age Discrimination in
Employment Act of 1967, the Older Workers Benefit Protection Act of 1990, the
Federal Rehabilitation Act, the California Fair Employment and Housing Act, the
California Family Rights Act, the Equal Pay Act of 1963, the provisions of the
California Labor Code and any other federal, state or local laws and regulations
relating to employment, conditions of employment (including wage and hour laws)
and/or employment discrimination. Claims not covered by the Employee’s waiver
and release are: (a) claims for unemployment insurance benefits, (b) claims
under California’s Workers Compensation laws, (c) claims relating to the
Company’s express obligations under this Agreement, and (d) claims that cannot
be waived or released as a matter of law (including, without limitation, the
right to file administrative claims before the United States Equal Employment
Opportunity Commission (“EEOC”) (except for the waiver of any right to seek
damages from such claims), and testifying, assisting or participating in an
investigation or proceeding by the EEOC or any comparable state or local agency.
Employee represents and warrants that he or she does not believe he or she
currently has any work related injuries.

 

2



--------------------------------------------------------------------------------

5. Waiver of Unknown Claims. In executing this Agreement, Employee waives and
relinquishes all rights and benefits granted to Employee under the provisions of
Section 1542 of the California Civil Code or any similar statute or doctrine.
Civil Code section 1542 provides as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

Employee acknowledges that he or she has read all of this Agreement, including
the above Civil Code section, and that both the general release and Employee’s
release of all rights and benefits pursuant to Civil Code section 1542 are fully
understood. In waiving the provisions of Section 1542 of the California Civil
Code, Employee acknowledges that he or she may later discover facts in addition
to or different from those which he or she now believes to be true with respect
to the matters released in this Agreement. But, he or she agrees that he or she
has taken that possibility into account in reaching this Agreement, and that the
releases in this Agreement will remain in effect as full and complete releases
notwithstanding the discovery or existence of additional or different facts.

6. Termination of Rights under Employment Agreement and Plan. Employee confirms
that the releases set forth in Sections 4 and 5 herein include, without
limitation, any rights or benefits Employee may have had under the Employment
Agreement and the Plan in excess of the amounts set forth in Section 1 of this
Agreement, and the Employment Agreement is terminated in all respects.

7. Severability. If a Court rules that any provision in this Agreement is
unenforceable, it will not affect the enforceability of the remaining
provisions. The Court may enforce all remaining provisions to the extent
permitted by law.

8. Confidentiality of Agreement. The Parties will not disclose to others, and
will keep confidential, unless compelled by legal process, both the fact of and
terms of this Agreement. The Parties may disclose this information to attorneys,
accountants and other professional advisors to whom the disclosure is necessary
to accomplish the purposes for which these professional advisors were retained.
Employee may disclose the terms of this Agreement to his spouse/family if they
agree in advance to keep this Agreement and its terms confidential. The Parties
may disclose the terms of this Agreement as necessary to enforce its terms or to
remedy for the breach of its terms. Employee acknowledges that keeping
confidential the fact and terms of this Agreement is a material provision of
this Agreement.

9. Confidential Information. Employee acknowledges that, as a condition to his
or her employment with Company, he or she executed a Proprietary Information and
Inventions Agreement (the “Proprietary Information Agreement”). This Agreement
in no way affects, alters or waives Employee’s obligations or Company’s rights
under the Proprietary Information Agreement. Employee’s ongoing compliance with
the Proprietary Information Agreement is a material condition to this Agreement.

 

3



--------------------------------------------------------------------------------

10. Non-Disparagement. Employee agrees not to disparage, in any manner, Company,
its parents, successors, sister companies, divisions or affiliates; provided,
however, that Employee may respond accurately and fully to any question, inquiry
or request for information when required by legal process. Company’s officers
and directors will not disparage Employee in any manner; provided, however, that
Company and its officers and directors may respond accurately and fully to any
question, inquiry or request for information when required by legal process.

11. Return of Company Property. Employee must return all Company property in
Employee’s possession, custody or control no later than five (5) business days
after the Separation Date.

12. Integrated Agreement. This Agreement (together with the agreements and
documents to which it specifically refers contains the entire agreement of the
Parties concerning its subject matter. The Parties did not make any promises or
representations to each other that do not appear in this Agreement. This
Agreement supersedes all other agreements between the Parties excluding the
Proprietary Information Agreement.

13. Voluntary Execution. Employee has read and understands this Agreement.
Employee voluntarily signs this Agreement. No person coerced Employee to sign
this Agreement. Even if any of the facts or matters upon which Employee relied
in making this Agreement prove to be otherwise, this Agreement will remain in
full force and effect.

14. Waiver, Amendment and Modification. No waiver, amendment or modification of
this Agreement’s terms is effective unless it is in writing and signed by all
parties affected by the waiver, amendment or modification. The Parties’ waiver
of any term or condition of this Agreement will not be construed as a waiver of
any other term or condition.

15. Counterparts. This Agreement may be signed in counterparts and those
counterparts will be treated as if they were one signed document.

16. Employee’s Right To Release. Employee warrants and represents that
(a) Employee has not assigned or transferred, or purported to assign or
transfer, and that Employee will not in the future assign or transfer to any
person or entity, any right or claim released by this Agreement, any part
thereof, or any interest therein, and (b) Employee is the sole owner of the
rights and claims released in this Agreement.

17. Venue and Governing Law. The validity, interpretation, enforceability, and
performance of this Agreement must be governed by and construed in accordance
with the laws of the State of California, exclusive of its choice-of-law rules.

18. Consideration/Revocation Period. This Agreement is intended to release and
discharge any claims by Employee under the Age Discrimination in Employment Act.
To satisfy the requirements of the Older Workers’ Benefit Protection Act, 29
U.S.C. section 626(f), as applicable:

 

  (a) Employee acknowledges that he or she has read and understands the terms of
this Agreement.

 

4



--------------------------------------------------------------------------------

  (b) Employee acknowledges that he or she has been advised to consult with
independent counsel regarding this Agreement, and that he or she has received
all counsel necessary to willingly and knowingly enter into this Agreement.

 

  (c) Employee understands that in signing this Agreement, Employee is not
waiving rights or claims based on matters occurring after the date this
Agreement is executed.

 

  (d) Employee understands and agrees that Employee is waiving rights on claims
only in exchange for consideration that Employee was not already entitled to.

 

  (e) Employee understands that this Agreement does not prohibit Employee from
challenging or seeking a determination in good faith of the validity of this
release or waiver under the Age Discrimination in Employment Act and does not
impose any condition precedent, penalty, or costs for doing so unless
specifically authorized by federal law.

 

  (f) Employee acknowledges that he or she has been given twenty-one (21) days
to consider the terms of this Agreement (the “Consideration Period”), has taken
sufficient time to consider whether to execute it, and has chosen to enter into
this Agreement knowingly and voluntarily. If Employee does not present an
executed copy of this Agreement to the Company before the expiration of the
Consideration Period, this Agreement and the offer it contains will lapse.

 

  (g) During the seven (7) days after the execution of this Agreement (should he
or she elect to execute it), Employee may revoke this Agreement by delivering a
written revocation (via facsimile, email or personal delivery) to the Company,
attention of the CEO. This Agreement will not become effective until the later
of (i) the eighth (8th) day after Employee executes and does not revoke it and
(b) the Separation Date (such date, the “Effective Date”). If Employee either
fails to sign the Agreement during the Consideration Period, or revokes it prior
to the Effective Date, he will not receive and/or be entitled to the Severance
Benefit described in this Agreement.

 

  (h) Notwithstanding the foregoing, in the event that the Merger Agreement is
terminated and the transactions therein are not consummated, this Agreement
shall be null, void and of no further force or effect.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the dates
written below.

 

Dated:                          

 

     William P. Kaplan      TELIK, INC.     

 

Dated:                          

By: Michael M. Wick, M.D., Ph.D.

Its: Chief Executive Officer

 

6